Citation Nr: 1537306	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to service connection for bilateral wrist carpal tunnel syndrome, to include residuals.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2013, the Veteran indicated that he wanted to have a Board hearing at the local RO.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  See the September 2013 statement from the Veteran's representative.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The issue of bilateral wrist carpal tunnel syndrome, to include residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's service-connected hypertension has not been manifested by diastolic blood pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The record indicates that prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence in an April 2010 VCAA letter.  The RO's August 2010 rating decision has since granted service connection for hypertension.  Under the law, because the original claim has been granted and he has appealed the "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran was sent this required SOC in December 2012, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA outpatient treatment records, as well as arranged for VA compensation examinations in June 2010 and August 2014 to assess the etiology and severity of his service-connected hypertension, which, as mentioned, is now the determinative downstream issue. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected hypertension has been initially assigned a 10 percent rating under 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id., Note (1).  The diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., see also Gill v. Shinseki, 26 Vet. App. 386 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains only to the confirmation of the existence of hypertension, as opposed to the evaluation of the level of severity of the hypertension under the rating criteria).  

In June 2010, the Veteran was afforded a VA examination for his service-connected hypertension.  He reported his hypertension progressively worsening even with prescribed medication.  The three blood pressure readings taken during the examination were 171/93, 157/100, and 152/101.  The examiner noted the absence of congestive heart failure and pulmonary hypertension.  S1 and S2 heart sounds were present, there were no extra heart sounds, and rhythm was regular.  He was diagnosed with hypertension and hypertensive heart disease.  

In October 2014, the Veteran underwent a second VA examination for his service-connected hypertension.  The Veteran reported changes in his medication with an increase in dosage for his service-connected hypertension.  He also reported having a myocardial infarction in 2013.  Blood pressure readings taken at the examination were 154/93, 138/57, and 140/76.  The examiner diagnosed the Veteran with hypertension and concluded that it does not affect his ability to work.  

VA outpatient and private treatment records reflect several blood pressure readings throughout the pendency of the appeal.  In November 2013, a private physician reported the Veteran's blood pressure reading as 134/85.  At a second visit in November 2013, his blood pressure readings were 130/77 and 149/96.  At a September 2014 VA outpatient treatment visit, the Veteran's blood pressure was 124/78, and the Veteran was diagnosed with hypertension.  At a VA outpatient treatment visit in March 2015, the Veteran's blood pressure was 138/84 and 144/86 and again, the Veteran was diagnosed with hypertension.  

Based upon the evidence of record, an increased rating higher than 10 percent is not warranted under DC 7101 for the Veteran's service-connected hypertension.  As previously stated, in order to warrant the next-higher rating under DC 7101, the Veteran's diastolic pressure must be predominantly 110 or more, or; the systolic pressure must be predominantly 200 or more.  The record includes several blood pressure readings taken during the course of VA and private treatment visits as well as VA examinations.  However, there are no readings which indicate a diastolic pressure of 110 or more, or systolic pressure predominantly of 200 or more.  At worst, the Veteran's blood pressure was 171/93 in June 2010.  Therefore, an increased rating is not warranted for the Veteran's service-connected hypertension.  

The Veteran has submitted no evidence showing that his hypertension has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DC 7101.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Veteran's service-connected hypertension does not warrant an initial rating in excess of 10 percent.  The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 125-26.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  

ORDER

An initial rating in excess of 10 percent for hypertension is denied.  


REMAND

The Veteran contends that his current bilateral wrist carpal tunnel syndrome is attributable to his military service.  Service treatment records reflect complaints and surgery for carpal tunnel syndrome in both wrists, and post service treatment records show a current diagnosis of carpal tunnel syndrome.  Remand is warranted in order to obtain a VA examination and medical opinion to determine the etiological link, if any, between the Veteran's bilateral wrist carpal tunnel syndrome and his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral carpal tunnel syndrome, to include residuals.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Following review of the electronic file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral wrist carpal tunnel syndrome, to include residuals, arose during service or is otherwise related to service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


